Citation Nr: 0601760	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-33 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD) and 
anxiety, for the period from November 29, 2001 to November 
17, 2003.

2.  Entitlement to a rating in excess of 30 percent for PTSD 
and anxiety, from November 18, 2003.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from February 1951 to 
December 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2003 decision in which the RO denied a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities; but awarded service 
connection for PTSD and anxiety, assigning a 10 percent 
rating from November 29, 2001 until November 17, 2003, and a 
30 percent rating from November 18, 2003.  The veteran filed 
a notice of disagreement (NOD), limited to the assigned 
ratings for PTSD, in February 2004.  The RO issued a 
statement of the case (SOC) in August 2004, and the veteran 
filed a substantive appeal later that same month.

Although the veteran had requested a hearing before the Board 
in August 2003, he withdrew that request in a written 
statement received in August 2004.   

Because the appeal involves requests for a higher rating 
initial and subsequent rating assigned following the initial 
grant of service connection, the Board has characterized the 
matters on appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service- connected disability).  

In January 2005, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this case on 
the Board's docket, pursuant to the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  For the period prior to November 18, 2003, the veteran's 
PTSD and anxiety was manifested primarily by recurrent 
distressing recollections without flashbacks, and intense 
survivor guilt; these symptoms were under control with 
medication.

3.  For the period from November 18, 2003, the veteran's PTSD 
and anxiety were manifested primarily by daily intrusive 
memories and flashbacks along with frequent nightmares, 
refusal to watch the news or any programs about the war or 
read the paper daily anxiety and intense irritability, 
increased startle response and difficulty sleeping, and 
anxious affect and mood; these symptoms are reflective of no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for PTSD and anxiety have not been met at any time 
between the November 29, 2001, effective date of the grant of 
service connection and November 17, 2003.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2005).

2.  The criteria for a disability rating in excess of 30 
percent for PTSD and anxiety have not been met at any time 
since November 18, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for assignment 
of a higher evaluation has been accomplished.  

Through April 2002 and September 2003 notice letter, and an 
August 2004 SOC, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claims.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the April 2002 and September 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Furthermore, the RO also informed the veteran that it was his 
responsibility to make sure that the VA receives requested 
records from non-Federal agencies.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal 
case.  With respect to the fourth requirement, the Board 
notes that the veteran has not explicitly been advised to 
provide any evidence in his possession that pertains to his 
claims.  However, the claims file reflects that the veteran 
has submitted in support of his claims pertinent service 
medical records that he had in his possession.  Given that 
fact, and the RO's instructions to him (as noted above), the 
Board finds that the veteran has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2004).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In this appeal, documents meeting the VCAA's notice 
requirements were furnished to the veteran both before and 
after the rating action on appeal.  However, the lack of any 
pre-adjudication notice in this case has not, in any way, 
prejudiced the appellant.  The Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, with respect to these matters, any 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided.  
As indicated above, the August 2004 SOC notified the veteran 
what was needed to substantiate his claim and also identified 
the evidence that had been considered with respect to the 
claim.  Furthermore, in the April 2002 notice letter, the RO 
advised the veteran of VA's responsibilities to notify and 
assist him in his claims.  After the notice letter and SOC, 
the veteran was afforded an opportunity to respond.  The 
veteran has not identified any additional medical treatment 
providers from whom he wanted the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran,  The veteran's service 
medical records are associated with the claims file, as are 
private treatment records from Dr. S.R. and correspondence 
from Dr. E.R.F. concerning treatment of the veteran.  The 
veteran has been afforded two VA mental disorders 
examinations in connection with his claims, the reports of 
which are associated with the claims file.  The Board notes 
that although the RO requested copies of actual treatment 
records from Dr. E.R.F., three subsequent communications from 
that physician were limited to summary letters.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
other additional, existing evidence pertinent to the matters 
on appeal that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims on appeal.  

II.  Analysis

The veteran's DD-214 reflects service in Korea during that 
active conflict and his having been awarded the Combat 
Infantryman Badge (CIB), among others awards and decorations.  

The veteran filed his claim for service connection for PTSD 
on November 29, 2001.  

In a December 2003 rating decision, the RO granted service 
connection for PTSD and anxiety, and assigned a 10 percent 
rating from November 29, 2001 until November 17, 2003, and a 
30 percent rating from November 18, 2003.

A private physician, Dr. E.R.F., who reportedly treats the 
veteran for his mental disorder, was requested to provide 
copies of relevant treatment records.  In December 2001, she 
reported that the veteran had been under her care for 
treatment of anxiety since February 1990 and that war related 
issues were a major source of his symptoms.  She also 
reported that he tried to suppress the disturbing 
recollections.  In May 31, 2002, she reported treatment since 
February 1991 and described what had been reported by the 
veteran as stressful events associated with the combat loss 
of a friend.  She concluded that the veteran had a 
generalized anxiety disorder and also suffered from symptoms 
of a delayed onset PTSD.  A subsequent communication from 
that physician was again limited to a letter, consisting of 
two sentences, clarifying that the veteran has two diagnoses, 
generalized anxiety disorder and PTSD.  In addition to VCAA 
notice along the same lines, in correspondence dated in May 
2002, the RO specifically informed the veteran and his 
representative that the ultimate responsibility for obtaining 
medical treatment reports was with the veteran and it was 
suggested that they contact the provider to be sure that such 
records were provided. 

The veteran was afforded a VA examination in July 2002, at 
which time he reported being retired in 1992, after bypass 
surgery in 1990.  He described several combat related 
stressful incidents, including when a friend had been killed 
saving his life, another lengthy combat operation where his 
unit suffered many casualties and another incident where he 
witnessed a man being killed by a mortar round.  He reported 
that he experienced recurrent distressing recollections 
particularly because a television series was airing 
concerning the Korean War.  He specifically denied 
flashbacks, although he reported having had them shortly 
after his return from Korea.  He was assessed as functioning 
well in the social area and that he was not working since he 
retired.  The examiner commented that he had "less 
functioning now since his heart attack and recent heart 
operation."  The veteran revealed that his anxiety would be 
much worse if he were not taking medication.  On the mental 
status examination, the eye contact was good; mood was 
reported as good; he had full range of affect.  He understood 
abstract ideas and thinking was logical.  Thought content was 
without bizarre ideation, except for intense survivor guilt.  
Appetite and energy were good; libido was fair.  Perceptions 
were negative for auditory or visual hallucinations.  
Cognitive functions and memory were intact.  He was also 
given a test for PTSD and scored below the cut-off for a 
diagnosis of PTSD.  Diagnosis was subclinical PTSD and 
anxiety.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 65.  The examiner noted that the 
veteran was taking medication for anxiety, adding that the 
veteran's symptoms have been under control or managed, and 
the fact that he was experiencing some symptoms may be 
related to the television show being aired or to the attacks 
of September 11, 2001.  

The veteran was afforded another VA examination on November 
18, 2003.  He was 74 years of age at that time.  The examiner 
reported worsening symptoms since the prior examination.  The 
veteran reported daily intrusive memories and flashbacks 
along with frequent nightmares.  He reported refusing to 
watch the news or any programs about the war or reading the 
paper.  He reported daily anxiety and intense irritability.  
He reported an increased startle response and difficulty 
sleeping.  He reported that his retirement was in part due to 
irritability and anger.  He first married at age 60.  
Although he becomes irritable and angry with his wife, he 
acknowledged they have a good relationship.  The veteran was 
anxious throughout the interview.  Affect and mood were 
anxious.  Thought process was goal oriented and linear.  
There were no suicidal or homicidal ideations or auditory or 
visual hallucinations or delusions.  Judgment and insight 
were reported as good.  The diagnosis was PTSD, chronic and 
severe.  The GAF score was reported as 45.  The examiner 
again commented that his symptoms had worsened since the 2002 
VA examination.  The examiner also commented that the 
veteran's irritability and anxiety led to his retirement in 
1992. 

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service-connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial rating 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found).  See Fenderson, 12 Vet. App. at 126.

Although PTSD with anxiety is evaluated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, the actual criteria for rating 
the veteran's disability is set forth in a General Rating 
Formula for evaluating psychiatric disabilities other than 
eating disorders.

Pursuant to the General Rating Formula, a 10 percent rating 
is assigned where there is occupational and social impairment 
due to mild and transient symptoms that decrease work 
efficiency and ability to perform occupational tasks only 
during significant stress or with symptoms controlled by 
continuous medication.  

A 30 percent rating will be assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), to such symptoms such as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating will be assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of long - and short-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships).  

A 70 percent rating will be assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as school, work, family relations, judgment, 
thinking, mood, due to such symptoms as:  suicidal ideation; 
obsessive rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect to 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  

A 100 percent rating is to be assigned when there is a total 
occupational and social impairment, due to such symptoms such 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Board also points out that, according to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), a GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

Turning first to the question of whether the veteran is 
entitled to a higher initial rating, the Board notes that the 
veteran has been assigned a 10 percent rating for the period 
from November 29, 2001 to November 17, 2003.

Records from the veteran's private physician are not 
sufficiently detailed for evaluation of the severity of the 
veteran's level of PTSD during this time frame.  However, the 
July 2002 examination report is quite detailed.  It noted 
intact thought processes and cognitive functions, and that 
mental symptoms were largely normal except for intense 
survivors guilt.  Moreover, his symptoms were described as 
controlled.  Such a description of symptoms fits well within 
the range of a 10 percent disability evaluation as defined by 
the pertinent diagnostic criteria .

Certainly, the record does not demonstrate occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), to 
such symptoms such as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment and mild memory loss (such as forgetting 
names, directions, recent events) or more severe 
symptomatology such that any higher evaluation would be 
warranted or approximated.

Moreover, the veteran was assigned a GAF of 65 during this 
period.  According to the DSM-IV, a GAF score of 61 to 70 is 
indicative of only mild symptoms or some difficulty in social 
and occupational functioning, but generally indicating the 
veteran was functioning pretty well and had some meaningful 
interpersonal relationships.  In this case, the reported 
symptomatology at that time is consistent with that assigned 
GAF score.  

As, for the period prior to the November 18, 2003 
examination, only mild symptoms were associated with the 
veteran's PTSD and anxiety, and no more impairment is 
demonstrated or approximated than is contemplated by the 10 
percent rating assigned for that period.  As the criteria for 
the next higher, 30 percent rating for PTSD are not met prior 
to November 18, 2003, it follows that the criteria for an 
even higher rating during this time frame are, likewise, not 
met.

The Board observes, however, that the November 18, 2003 
examination marks an increase in symptomatology.  During this 
period, his PTSD symptoms have been shown to consist of 
anxiety, daily intrusive memories and flashbacks along with 
frequent nightmares.  Also, he reported refusing to watch the 
news or any programs about the war or read the paper.  He 
reported daily anxiety and intense irritability.  He reported 
an increased startle response and difficulty sleeping.  On 
the other hand, he described having a good relationship with 
his spouse, and there were no grooming problems, memory, 
thought or judgment disturbances or suicidal or homicidal 
ideations or auditory or visual hallucinations or delusions.  

These symptoms are reflective of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, the level of impairment contemplated in the currently 
assigned 30 percent disability rating.  The currently 
assigned 30 percent evaluation expressly contemplates the 
veteran's anxiety and chronic sleep impairment as well as 
other symptoms.  

The Board emphasizes that, since November 18, 2003, there 
simply is no evidence of a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long - and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; together with 
difficulty in establishing or maintaining effective work and 
social relationships), or more severe symptomatology such as 
to warrant at least the next higher 50 percent rating.  

The Board also notes the GAF score of 45 assigned in 
connection with the November 2003 examination.  A GAF of 41-
50 is defined as serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
Board emphasizes that the example symptoms provided in the 
DSM-IV as indicative of a GAF score in this range do not 
describe or approximate the veteran's current PTSD and 
anxiety condition at all.  Even acknowledging that the 
veteran experiences irritability and anger, he describes a 
good relationship with his spouse.  Moreover, there are no 
assertions or descriptions of unprovoked irritability with 
periods of violence since the veteran had been taking 
medication.  Accordingly, the assigned GAF of 45 is without 
support.  Although the veteran has shown signs of 
occupational and social impairment, his general functioning, 
routine daily behavior, self-care and conversation appear 
essentially normal.  

For these reasons, the Board finds that no more than the 
currently assigned 30 percent rating is appropriate for the 
period from November 18, 2003.  As the criteria for the next 
higher, 50 percent rating are not met, it follows that the 
criteria for a higher rating during this are, likewise, not 
met.

As a final point, the Board notes that, specifically as 
regards the level of industrial impairment due to PTSD, the 
veteran has reported that he has not worked since 1992, and 
his representative emphasizes that the veteran retired in 
1992 because of his psychiatric disorder (which the Board 
notes was not service-connected until November 2001, many 
years thereafter).  Although the November 2003 examiner 
appears to have accepted the contention that the veteran 
retired from his job due to irritability and anger, the 
record otherwise does not support the contention.  When the 
veteran retired, he was then 63 years of age and had already 
completed 20 years of service.  His former employer also 
reported that he had simply retired (without any reference to 
any disability whatsoever).  He also reported that he had had 
several cardiac episodes prior to his retirement.  The Board 
also points out a July 2002 notation that the veteran was 
receiving medication and managing his mental disorder 
symptomatology fairly well and that his functional 
limitations were in part due to his cardiac symptoms.  Thus, 
the evidence does not establish that the veteran is currently 
unemployable solely as a result of his PTSD, even 
disregarding the veteran's current advanced age.  

Thus, although one examiner has acknowledged that PTSD may 
have played a role in his retirement, and another examiner 
seem to feel that he did depart his employment because of 
irritability and anxiety, the Board recognizes that the role 
of any mental disorder with respect to a retirement many 
years earlier may be somewhat obscured by the passage of 
time.  The Board also notes that the record demonstrates that 
the veteran's symptoms were likely more severe immediately 
upon his return from Korea.  In either case, the Board 
observes that the issue for entitlement to TDIU was not 
appealed, and, furthermore, the assignment of disability 
ratings is more dependent upon the level of disability during 
the period under review than upon historical considerations.  
See, e.g., Fenderson, 12 Vet. App. at 126.

Under these circumstances, the Board finds the record 
presents no basis for assignment of more than an initial 10 
percent rating for PTSD, for the period prior to November 18, 
2003, and no more than a 30 percent rating for PTSD since 
November 18, 2003.  As such, there is further no basis for 
additional staged ratings, pursuant to Fenderson, and higher 
ratings during each period under consideration must be 
denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against a higher rating 
during each period, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for PTSD and 
anxiety, for the period from November 29, 2001 to November 
17, 2003, is denied.

A rating in excess of 30 percent for PTSD and anxiety, for 
the period from November 18, 2003, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


